Citation Nr: 1035776	
Decision Date: 09/22/10    Archive Date: 09/28/10

DOCKET NO.  06-31 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral wrist 
disability.

2.  Entitlement to service connection for a bilateral ankle 
disability.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for a bilateral hip 
disability.

5.  Entitlement to service connection for a bilateral knee 
disability.

6.  Entitlement to service connection for left shoulder 
impingement syndrome.

7.  Entitlement to service connection for reactive airway disease 
(claimed as breathing problems).




REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1983 to 
September 1986 and from February 2003 to May 2004.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

For reasons explained below, the issues of entitlement to service 
connection for bilateral hearing loss, a bilateral hip 
disability, a bilateral knee disability, left shoulder 
impingement syndrome, and reactive airway disease (claimed as 
breathing problems) are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


FINDINGS OF FACT

1.  The Veteran had active service in the Southwest Asia Theater 
of operations during the Persian Gulf War.

2.  A chronic bilateral wrist disability was not shown in service 
nor diagnosed at any time, and the competent evidence of record 
does not reflect any objective indicators of an undiagnosed 
illness manifested by bilateral wrist pain.

3.  A chronic bilateral ankle disability was not shown in service 
nor diagnosed at any time, and the competent evidence of record 
does not reflect any objective indicators of an undiagnosed 
illness manifested by bilateral ankle pain.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a 
bilateral wrist disability have not been met.  38 U.S.C.A. §§ 
1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2009).

2.  The criteria for establishing service connection for a 
bilateral ankle disability have not been met.  38 U.S.C.A. §§ 
1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate the 
claims, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  38 C.F.R. 
§ 3.159(b) (2009).  The requirements apply to all five elements 
of a service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
the VCAA notice requirements may be satisfied if any errors in 
the timing or content of such notice are not prejudicial to the 
claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in April 2005, June 2005, and August 2005 letters 
issued prior to the decision on appeal, the Veteran was provided 
notice regarding what information and evidence is needed to 
substantiate his claims for service connection, as well as what 
information and evidence must be submitted by the Veteran and 
what information and evidence will be obtained by VA.  A May 2006 
letter advised the Veteran of how disability evaluations and 
effective dates are assigned, and the type of evidence which 
impacts those determinations.  The case was last readjudicated in 
July 2006.

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran.  
Specifically, the information and evidence that have been 
associated with the claims file include the Veteran's service 
treatment records, service personnel records, VA examination 
reports, private treatment records, and VA treatment records.

As discussed above, the VCAA provisions have been considered and 
complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process by providing evidence and argument.  Thus, he was 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notices is not shown to have any effect 
on the case or to cause injury to the Veteran.  Therefore, any 
such error is harmless and does not prohibit consideration of 
these matters on the merits.  See Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).  
Evidence of continuity of symptomatology from the time of service 
until the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes that 
the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and competent 
evidence of a nexus between an in-service injury or disease and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Pond v. West, 12 Vet App. 341, 346 (1999).

Various legal provisions apply specifically to compensation 
claims from Persian Gulf War veterans.  Except as provided in 38 
C.F.R. § 3.317(c), VA shall pay compensation in accordance with 
Chapter 11 of Title 38, United States Code, to a Persian Gulf 
veteran who exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses manifested 
by one or more signs or symptoms such as those listed in 38 
C.F.R. § 3.317(b), provided that such disability: (i) became 
manifest either during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
September 30, 2011; and (ii) by history, physical examination, 
and laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 C.F.R. § 3.317(a)(1)(i) and (ii) (except as to 
delimiting date).

For purposes of 38 C.F.R. § 3.317, "objective indications of 
chronic disability" include both "signs," in the medical sense of 
objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a)(2).

For purposes of 38 C.F.R. § 3.317, disabilities that have existed 
for 6 months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6-month period will 
be considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent evidence 
establishes that the signs or symptoms of the disability first 
became manifest.  38 C.F.R. § 3.317(a)(3).

Compensation shall not be paid under 38 C.F.R. § 3.317: (1) if 
there is affirmative evidence that an undiagnosed illness was not 
incurred during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf War; 
or (2) if there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or event that 
occurred between the veteran's most recent departure from active 
duty in the Southwest Asia theater of operations during the 
Persian Gulf War and the onset of the illness; or (3) if there is 
affirmative evidence that the illness is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs.  38 C.F.R. § 3.317(c).

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claims and what the evidence in the 
claims file shows, or fails to show, with respect to the claims.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

For the Veteran's first period of active service from September 
1983 to September 1986, his service treatment records are 
negative for any complaints, findings, or treatment of any 
bilateral wrist or ankle disability.  During his second period of 
active service from February 2003 to May 2004, he indicated on a 
March 2004 survey that he had swollen, stiff, or painful joints 
during his deployment in Iraq and at present, and he also noted 
on a March 2004 report of medical assessment that he had suffered 
from weak ankles (but did not seek treatment for such) in 
service.  However, a periodic in-service examination thereafter 
in March 2004 revealed normal upper and lower extremities.  In 
sum, his service treatment records for his second period of 
active service are negative for any complaints, findings, or 
treatment of any chronic bilateral wrist or ankle disability.

Following his most recent discharge from active service, the 
Veteran underwent a VA general medical examination in October 
2004.  On that occasion, an examination of his bilateral wrists 
and ankles revealed 5/5 motor strength and full range of motion.  
It was noted that the Veteran had no pain on range of motion in 
any of these joints, and he also did not have any additional 
limitations due to pain, fatigue, weakness, or lack of endurance 
following repetitive use.

Thereafter, the Veteran underwent a VA joints examination in July 
2005.  On that occasion, he reported having occasional and brief 
pain in both wrists with strenuous use.  He noted that he did not 
use any medications for wrist pain relief.  An examination of his 
wrists was normal, with no redness, swelling, or deformity, and 
revealed stable joints and full range of motion bilaterally.  The 
Veteran also reported having bilateral ankle pain off and on for 
the last three years, worse while wearing boots in Iraq and now 
improved with his choice of footwear.  He noted that he did not 
use any medications for ankle pain relief.  An examination of his 
ankles was normal, with no redness, swelling, or deformity, and 
revealed stable joints and full range of motion bilaterally.  No 
diagnoses were rendered with regard to either the wrists or the 
ankles, in light of the normal examination findings.  It was 
noted that the Veteran had no pain on range of motion or flare-
ups in any of these joints, and he also did not have any 
additional limitations due to pain, fatigue, weakness, or lack of 
endurance following repetitive use.  Accompanying X-rays revealed 
no significant arthropathy to the wrists or ankles.

Congress specifically limits entitlement for service-connected 
disease or injury to cases where such incidents have resulted in 
a disability.  See 38 U.S.C.A. §§ 1110, 1131.  In the absence of 
proof of present disability, there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also 
Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 
requires existence of present disability for VA compensation 
purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 
(1996).

The Board concludes that the medical findings are of greater 
probative value than the Veteran's contentions regarding his 
bilateral wrist and ankle pain.  The only evidence supporting the 
Veteran's claims consists of his own statements.  It is now well 
established that lay persons without medical training, such as 
the Veteran, are not competent to opine on matters requiring 
medical expertise, such as the diagnosis or etiology of 
orthopedic symptomatology.  See Espiritu, 2 Vet. App. at 494-5; 
see also Jandreau, 492 F.3d at 1376-77 (noting general competence 
to testify as to symptoms but not to provide medical diagnosis).

As such, the medical evidence of record reflects that no chronic 
bilateral wrist or ankle disability has been diagnosed at any 
time.  As outlined above, the Veteran's service treatment records 
are negative for any findings or treatment of any chronic 
bilateral wrist or ankle disability.  The Veteran's March 2004 
in-service report of swollen, stiff, or painful joints did not 
specify which joints were affected.  In addition, his March 2004 
in-service report of weak ankles included an acknowledgement that 
he did not seek treatment for such, and he did not describe any 
sort of pain or chronic disability related to his ankles at that 
time.

Despite the Veteran's complaints of bilateral wrist and ankle 
pain following his most recent discharge from active service, the 
objective medical findings of record are entirely normal with 
regard to his wrists and ankles.  The Board notes that pain 
alone, without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute disability for 
which service connection may be granted.  Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999) appeal dismissed in part, and 
vacated and remanded in part, Sanchez-Benitez v. Principi, 259 
F.3d 1356 (Fed. Cir. 2001).  Accordingly, service connection for 
neither a bilateral wrist disability nor a bilateral ankle 
disability is warranted on a direct basis.

In addition, the medical evidence does not reflect any objective 
indicators of an undiagnosed illness manifested by either 
bilateral wrist pain or bilateral ankle pain.  As noted above, 
the Veteran's service treatment records are negative for any 
findings or treatment of any chronic bilateral wrist or ankle 
disability.  Moreover, the objective medical findings of record 
do not reflect any current chronic disability of either the 
wrists or the ankles manifested to a degree of 10 percent or more 
(as evidenced by the entirely negative VA examination findings in 
October 2004 and July 2005).  Thus, the Veteran may not avail 
himself of the presumption pertaining to undiagnosed illness as 
set forth in 38 C.F.R. § 3.317.

In sum, neither a chronic bilateral wrist disability nor a 
chronic bilateral ankle disability was shown in service or 
diagnosed at any time, and the competent evidence of record does 
not reflect any objective indicators of an undiagnosed illness 
manifested by either bilateral wrist pain or bilateral ankle 
pain.  Accordingly, service connection for neither a bilateral 
wrist disability nor a bilateral ankle disability is warranted on 
any basis.

In reaching the conclusion above, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's 
claims, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).


ORDER

Entitlement to service connection for a bilateral wrist 
disability, to include as due to undiagnosed illness, is denied.

Entitlement to service connection for a bilateral ankle 
disability, to include as due to undiagnosed illness, is denied.

REMAND

After a review of the record, the Board observes that further 
development is required prior to adjudicating the Veteran's 
claims of entitlement to service connection for bilateral hearing 
loss, a bilateral hip disability (to include as due to 
undiagnosed illness), a bilateral knee disability (to include as 
due to undiagnosed illness), left shoulder impingement syndrome, 
and reactive airway disease (claimed as breathing problems).

With regard to bilateral hearing loss, for the purpose of 
applying the laws administered by VA, impaired hearing will be 
considered a disability when the auditory threshold for any of 
the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385 (2009).

For the Veteran's first period of active service from September 
1983 to September 1986, his service treatment records are 
negative for any findings or treatment of hearing loss in either 
ear.  During his second period of active service from February 
2003 to May 2004, specifically in March 2004, the Veteran 
reported that he had been exposed to loud noises and excessive 
vibration during his deployment in Iraq.  He complained of 
noticing hearing loss over the last year.  High frequency hearing 
loss (particularly in the left ear) and ringing of the ears were 
noted.  However, a periodic in-service examination thereafter in 
March 2004 revealed normal ears, and an accompanying audiogram 
showed no hearing loss for VA purposes in either ear.  (While the 
auditory threshold at 6000 Hertz in the Veteran's left ear was 50 
decibels on that occasion, such measurement is not considered 
relevant under the provisions set forth in 38 C.F.R. § 3.385 for 
determining hearing loss disability for VA purposes.)

Nevertheless, the Board notes that the Veteran has not been 
afforded a VA audiological examination since his most recent 
discharge from active service, and thus his speech recognition 
ability has yet to be tested using the Maryland CNC Test.  
Therefore, on remand, he should be afforded a VA audiological 
examination with medical opinion in order to determine whether he 
has a current bilateral hearing loss disability that arose during 
service or is otherwise related to any incident of service, 
including his documented noise exposure therein.  See 38 C.F.R. 
§ 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

With regard to a bilateral hip disability and a bilateral knee 
disability, for the Veteran's first period of active service from 
September 1983 to September 1986, his service treatment records 
are negative for any findings or treatment of any bilateral hip 
or knee disability.  During his second period of active service 
from February 2003 to May 2004, he indicated on a March 2004 
survey that he had swollen, stiff, or painful joints during his 
deployment in Iraq and at present, he noted on a March 2004 
report of medical assessment that he had suffered from pain in 
the back side of his knee joint (but did not seek treatment for 
such) in service, and he noted on a March 2004 report of medical 
history that his left knee locked up with stiffness.  However, a 
periodic in-service examination thereafter in March 2004 revealed 
normal lower extremities.

Following his most recent discharge from active service, an 
August 2004 private treatment record noted a one-month history of 
pain in the Veteran's left groin and side which started 
insidiously.  It was noted that he served in Iraq and had a lot 
of jars and falls and pain in this area, which had been off and 
on in the past.  He was assessed with locked sacroiliac joints 
bilaterally, but with good hip motion with no pain.  Accompanying 
X-rays of his pelvis were noted to be within normal limits.  A 
September 2004 private treatment record noted that the Veteran's 
hips were very tight, and he was assessed with pelvic 
dysfunction.  Later in September 2004, a private treatment record 
noted that the Veteran's locked pelvis was resolved, as he now 
had movement of his bilateral sacroiliac joints.

At an October 2004 VA general medical examination, an examination 
of his bilateral hips and knees revealed 5/5 motor strength and 
full range of motion.  It was noted that the Veteran had no pain 
on range of motion in any of these joints, and he also did not 
have any additional limitations due to pain, fatigue, weakness, 
or lack of endurance following repetitive use.

A November 2004 private treatment record noted that the Veteran 
was status post pelvis dysfunction, status post locked, and that 
the pain was resolved, with good movement of the pelvis.  It was 
also noted that he had no pain with knee motion or hip motion.

At a VA joints examination in July 2005, the Veteran's hips were 
neither discussed nor examined.  He complained of bilateral knee 
pain during the past year as well as a sensation of catching with 
extension of the joint under stress.  An examination of his knees 
was normal, with no redness, swelling, or deformity, and revealed 
stable joints and full range of motion bilaterally.  No diagnoses 
were rendered with regard to the knees, in light of the normal 
examination findings.  It was noted that the Veteran had no pain 
on range of motion or flare-ups in these joints, and he also did 
not have any additional limitations due to pain, fatigue, 
weakness, or lack of endurance following repetitive use.  Five 
days later in July 2005, a VA treatment record noted the 
Veteran's complaints of pain in his knees.

The Board notes the potential applicability of 38 C.F.R. § 3.317, 
which allows compensation to be paid to a Persian Gulf veteran if 
he exhibits objective indications of chronic disability resulting 
from an illness or combination of illnesses manifested by one or 
more signs or symptoms (such as joint pain), provided that such 
disability: (i) became manifest either during active military, 
naval, or air service in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or more 
not later than September 30, 2011; and (ii) by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(i) and (ii) 
(except as to delimiting date).

In the current case, the Veteran has not undergone any objective 
medical testing for his bilateral hips in order to ascertain 
whether his current hip pain constitutes a chronic disability 
that is unrelated to a clinical diagnosis but manifested to a 
degree of 10 percent or more.  In addition, the Veteran has not 
been afforded any X-rays of his bilateral knees which may reveal 
a clinical diagnosis, and no opinion is currently of record which 
addresses whether the Veteran's current bilateral knee pain 
constitutes a chronic disability that arose during service or is 
otherwise related to any incident of service, including his 
documented complaints of left knee pain, stiffness, and locking 
therein.  Therefore, on remand, he should be afforded a new VA 
orthopedic examination with medical opinion in order to answer 
these questions.  See 38 C.F.R. § 3.159(c)(4); see also McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

With regard to left shoulder impingement syndrome, for the 
Veteran's first period of active service from September 1983 to 
September 1986, his service treatment records are negative for 
any findings or treatment of any left shoulder disability.  
During his second period of active service from February 2003 to 
May 2004, he indicated on a March 2004 survey that he had 
swollen, stiff, or painful joints during his deployment in Iraq 
and at present, and he also noted on a March 2004 report of 
medical history that he had had a painful left shoulder 
throughout that year.  However, a periodic in-service examination 
thereafter in March 2004 revealed normal upper extremities.

Following his most recent discharge from active service, at an 
October 2004 VA general medical examination, an examination of 
his left shoulder revealed 5/5 motor strength and full range of 
motion.  It was noted that the Veteran had no pain on range of 
motion in this joint, and he also did not have any additional 
limitations due to pain, fatigue, weakness, or lack of endurance 
following repetitive use.

At a VA joints examination in July 2005, the Veteran reported 
having a shoulder strain the year prior in Iraq, and that since 
that time he had experienced a recurrent sensation of catching 
within the joint with abduction beyond horizontal.   An 
examination of his left shoulder revealed full range of motion 
and no palpable crepitus.  The Veteran was diagnosed with left 
shoulder impingement syndrome.  It was noted that the Veteran had 
no pain on range of motion or flare-ups in this joint, and he 
also did not have any additional limitations due to pain, 
fatigue, weakness, or lack of endurance following repetitive use.  
Accompanying X-rays revealed no significant arthropathy to the 
left shoulder.  Five days later in July 2005, a VA treatment 
record noted that the Veteran's left shoulder was normal.

As the evidence of record reflects that the Veteran has a current 
diagnosis of left shoulder impingement syndrome, and because his 
service treatment records contain a report of a painful left 
shoulder, he should now be afforded a new VA orthopedic 
examination with medical opinion in order to determine whether 
his current left shoulder pain constitutes a chronic disability 
that arose during service or is otherwise related to any incident 
of service, including his documented complaints of left shoulder 
pain therein.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

With regard to reactive airway disease, for the Veteran's first 
period of active service from September 1983 to September 1986, 
his service treatment records are negative for any findings or 
treatment of any respiratory disability.

The Veteran underwent private spirometry testing in June 2002, 
which yielded normal results.

During his second period of active service from February 2003 to 
May 2004, specifically in March 2004, the Veteran reported that 
he had been exposed to numerous environmental agents (including 
smoke, vehicle exhaust fumes, sand, and dust) during his 
deployment in Iraq.  He noted that he started having hay fever in 
1999 and was prescribed an inhaler in 1999 by a private doctor.  
He reported that he had problems breathing from 2003 to 2004 from 
dust storms in Iraq and indicated that he had breathing concerns.  
Allergic rhinitis was noted.  A periodic in-service examination 
thereafter in March 2004 revealed a normal nose, lungs, and 
chest, with normal chest X-ray, and allergic rhinitis was noted.

Following his most recent discharge from active service, at a May 
2005 VA respiratory examination, the Veteran reported that he was 
exposed to dust storms during his deployment in Iraq, and that 
since such exposure, he had had a daily cough with phlegm 
production of malodorous yellow sputum with onset in May 2003.  
It was noted that the Veteran had seasonal allergies (primarily 
to pollen) and also shortness of breath (even when sitting and 
typing at the computer).  It was noted that he was on no 
medications, nor did he use any treatment such as nebulizer or 
oxygen therapy.  The Veteran was diagnosed with reactive airway 
disease, affecting him primarily in relation to complaints of 
dyspnea.  Accompanying spirometry testing yielded normal results.

A July 2005 VA treatment record noted that the Veteran had had 
some pulmonary problems and that he was allergic to pollen.  A 
March 2006 VA treatment record noted a diagnosis of allergic 
rhinitis.

In a May 2010 statement, the Veteran described his in-service 
duties in an open burn pit area in Iraq when he was deployed 
there from 2003 to 2004.  He stated that he was assigned to 
monitor the pit for an average of four hours each day.  The 
Veteran stated that the open burn pit area was classified as a 
hazard breathing area, but he alleged that no hazardous 
protection breathing equipment was available to him during his 
service there.

As the evidence of record reflects that the Veteran has a current 
diagnosis of reactive airway disease, and because his service 
treatment records contain documentation of environmental 
exposures, breathing concerns, and allergic rhinitis, he should 
now be afforded a new VA respiratory examination with medical 
opinion in order to determine whether his current breathing 
difficulties constitute a chronic disability that arose during 
service, is otherwise related to any incident of service 
(including his documented environmental exposures, breathing 
concerns, and allergic rhinitis therein), or is related to a 
preexisting disability that was permanently aggravated by 
service.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

For all claims remaining on appeal, relevant ongoing medical 
records should also be obtained, to include any VA treatment 
records.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained if 
the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to provide the names, 
addresses, and approximate dates of 
treatment of all health care providers, 
both VA and private, who have treated him 
for bilateral hearing loss, hip/knee/left 
shoulder disabilities, or breathing 
problems at any time, to include his 1999 
treatment for his respiratory complaints.  
After securing any necessary release, the 
RO/AMC should request any records 
identified which are not duplicates of 
those contained in the claims file.  If any 
requested records are unavailable, then the 
file should be annotated as such and the 
Veteran should be so notified.  In 
addition, obtain current VA treatment 
records dating since April 2006 from the VA 
Medical Center in Charleston, South 
Carolina.

2.  Schedule the Veteran for a VA 
audiological examination to determine the 
nature and extent of any bilateral hearing 
loss, and to obtain an opinion as to 
whether current hearing loss in either ear 
is possibly related to service.  The claims 
file must be provided to and be reviewed by 
the examiner in conjunction with the 
examination.  Any tests or studies deemed 
necessary should be conducted, to 
specifically include audiometric testing, 
and the results should be reported in 
detail.

Following review of the claims file and 
examination of the Veteran, the examiner 
should opine as to whether it is more 
likely, less likely, or at least as likely 
as not (50 percent probability or greater) 
that any current hearing loss disability in 
either ear arose during service or is 
otherwise related to any incident of 
service, including his noise exposure 
therein.  A complete rationale for all 
opinions expressed should be provided.

3.  Schedule the Veteran for a VA orthopedic 
examination by a physician to determine the 
nature and extent of any orthopedic 
disabilities pertaining to the bilateral 
hips, bilateral knees, and left shoulder, and 
to obtain an opinion as to whether any such 
disorders are possibly related to service.  
The claims file must be provided to and be 
reviewed by the examiner in conjunction with 
the examination.  Any tests or studies deemed 
necessary should be conducted, including X-
ray testing and laboratory testing, and the 
results should be reported in detail.

Following review of the claims file and 
examination of the Veteran, the examiner 
should clearly identify all orthopedic 
disorders found for the bilateral hips, 
bilateral knees, and left shoulder.  With 
respect to each diagnosed orthopedic 
disability, the examiner should opine as to 
whether it is more likely, less likely, or 
at least as likely as not (50 percent 
probability or greater) that the current 
orthopedic disability arose during service 
or is otherwise related to any incident of 
service, including his complaints of left 
knee pain, stiffness, and locking therein, 
as well as his complaints of left shoulder 
pain therein.

If there is no diagnosed disability in any 
of the above claimed joints, the examiner 
should state whether there are objective 
signs and symptoms of disability in those 
joints for which there is no diagnosis.  
The examiner should indicate whether such 
represents an undiagnosed illness, and 
whether the disorder is related to service, 
to include the Veteran's service in the 
Persian Gulf.  

A complete rationale for all opinions 
expressed should be provided.

4.  Schedule the Veteran for a VA 
respiratory examination to determine the 
nature and extent of any respiratory 
disability, and to obtain an opinion as to 
whether any such disorder is possibly 
related to service or to any preexisting 
disorder that was permanently aggravated by 
service.  The claims file must be provided 
to and be reviewed by the examiner in 
conjunction with the examination.  Any 
tests or studies deemed necessary should be 
conducted, to specifically include 
spirometry testing, and the results should 
be reported in detail.

Following review of the claims file and 
examination of the Veteran, the examiner 
should opine as to whether it is more 
likely, less likely, or at least as likely 
as not (50 percent probability or greater) 
that any current respiratory disability (a) 
arose during service or is otherwise 
related to any incident of service, 
including his documented environmental 
exposures, breathing concerns, and allergic 
rhinitis therein; or (b) is related to a 
disorder that existed prior to service and 
that underwent a permanent worsening of the 
underlying disorder beyond normal 
progression (aggravation) in service.  If 
the examiner determines that a respiratory 
disorder was aggravated by service, then 
he/she should opine whether any current 
respiratory disorder is related to that 
aggravation.  A complete rationale for all 
opinions expressed should be provided.

5.  After the development requested above 
has been completed to the extent possible, 
the record should again be reviewed.  If 
the benefits sought on appeal remain 
denied, then the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and be 
given the opportunity to respond thereto.  
The case should then be returned to the 
Board for further appellate consideration, 
if in order.

The Veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


